BADALAMENTI, Judge.
Rose Lynn Blackburn appeals the summary denial of her motion for correction of jail credit, filed pursuant to Florida Rule of Criminal Procedure 3.801. We affirm the trial court’s summary denial of Ms. Blackburn’s motion to the extent that the trial court correctly determined Ms. Blackburn waived 266 days of her jail credit, pursuant to the trial court’s Order of Revocation of Drug Order Probation.
However, because Ms. Blackburn’s motion claimed entitlement to an additional 59 days beyond the 266 days which she waived, and because her entitlement to these 59 days is not conclusively refuted by the documents attached to trial court’s summary denial of her motion, we must reverse the summary denial in part and remand for additional consideration. See Fla. R. Crim. P. 3.850(f)(5) (“If the denial is based on the records in the case, a copy of that portion of the files and records that conclusively shows that the defendant is entitled to no relief shall be attached to the final order.”); Cole v. State, 146 So.3d 1259, 1260 (Fla. 2d DCA 2014).
Affirmed in part; reversed in part; remanded with instructions.
KHOUZAM and CRENSHAW, JJ., Concur.